
	
		III
		111th CONGRESS
		1st Session
		S. RES. 58
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2009
			Mr. Whitehouse (for
			 himself, Mr. Cochran,
			 Mr. Kerry, Ms.
			 Landrieu, Mr. Brown,
			 Mr. Lautenberg, Mrs. Murray, Mrs.
			 Lincoln, Mr. Kennedy, and
			 Mr. Feingold) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		
			February 27, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating the week of March 1 through
		  March 8, 2009, as “School Social Work Week”. 
	
	
		Whereas the Senate has recognized the importance of school
			 social work through the inclusion of school social work programs in the current
			 authorizations of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) and the Individuals with Disabilities Education Act (20 U.S.C.
			 1400 et seq.);
		Whereas school social workers serve as vital members of a
			 school’s educational team, playing a central role in creating partnerships
			 between the home, school, and community to ensure student academic
			 success;
		Whereas school social workers are especially skilled in
			 providing services to students who face serious challenges to school success,
			 including poverty, disability, discrimination, abuse, addiction, bullying,
			 divorce of parents, loss of a loved one, and other barriers to learning;
		Whereas there is a growing need for local educational
			 agencies to offer the mental health services that school social workers provide
			 when working with families, teachers, principals, community agencies, and other
			 entities to address students’ emotional, physical, and environmental needs so
			 that students may achieve behavioral and academic success;
		Whereas to achieve the goal of the No Child Left Behind
			 Act of 2001 (Public Law 107–110) of helping all children reach their optimal
			 levels of potential and achievement, including children with serious emotional
			 disturbances, schools must work to remove the emotional, behavioral, and
			 academic barriers that interfere with student success in school;
		Whereas fewer than 1 in 5 of the 17,500,000 children in
			 need of mental health services actually receive these services, and research
			 indicates that school mental health programs improve educational outcomes by
			 decreasing absences, decreasing discipline referrals, and improving academic
			 achievement;
		Whereas school mental health programs are critical to
			 early identification of mental health problems and in the provision of
			 appropriate services when needed;
		Whereas the national average ratio of students to school
			 social workers recommended by the School Social Work Association of America is
			 400 to 1; and
		Whereas the celebration of ‘‘School Social Work Week’’
			 highlights the vital role school social workers play in the lives of students
			 in the United States: Now, therefore, be it
		
	
		That the Senate—
			(1)designates March
			 1 through March 8, 2009, as “School Social Work Week”;
			(2)honors and
			 recognizes the contributions of school social workers to the successes of
			 students in schools across the Nation; and
			(3)encourages the
			 people of the United States to observe ‘‘School Social Work Week’’ with
			 appropriate ceremonies and activities that promote awareness of the vital role
			 of school social workers, in schools and in the community as a whole, in
			 helping students prepare for their futures as productive citizens.
			
